I do not understand the decision of the majority to depart from the holding in the Doby Case, supra, to the effect that if the transaction is essentially one for service, the fact that some materials are used as an incident to such service, and consumed in the using, does not render it a sale of tangible property within the act. But, where the aim and end of the transaction is the passing of a tangible article from one to the other for the latter's use or consumption, the fact that service or materials, or both, have been put into the article, or that it is useful only to the party who receives it, does not remove such business from the scope of the act.
Indeed, section 2 of the act levies the tax on "gross proceeds of sale," and section 1 defines "gross proceeds of sales" as the "value * * * accruing from the sale * * * without any deduction on account of the cost of the property sold, the cost of the materials used, labor or service cost." Manufacturers selling direct to customers are further recognized as subject to the act in section 1 and section 4 (k).
FOSTER, J., concurs.